                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS

JOHN R. MURRAY,

                        Petitioner,                 :   Case No. 2:19-cv-706

       - vs -                                           District Judge James L. Graham
                                                        Magistrate Judge Michael R. Merz

EMMA COLLINS, Warden,
 Pickaway Correctional Institution,

                                                    :
                        Respondent.


                                   OPINION AND ORDER


        With the assistance of counsel, Petitioner John Murray brought this habeas corpus action

under 28 U.S.C. § 2254 to obtain relief from his conviction in the Court of Common Pleas of

Franklin County on three counts of aggravated trafficking in Oxycodone and one count of

aggravated possession of drugs (Petition, ECF No. 1, PageID 2, ¶ 5.) The Petition pleads one

ground for relief:

                 Ground One: Petitioner was deprived of his 6th and 14th
                 Amendment rights to the effective assistance of counsel due to the
                 deficient performance of counsel.

                 Supporting Facts: Counsel was unprepared for trial of this matter,
                 asserting and/or trying to present irrelevant evidence, failed to assess
                 issues regarding Petitioner’s competency and/or sanity, failing to
                 understand basic defense principles, failed and/or did not
                 completely evaulte [sic] the evidence against Petitioner, failed to
                 advise properly regarding the offer made prior to trial, and failed to
                 negotiate a plea resolution with the prosecutor, all of which
                 contributed to Petitioner’s detriment.

Id., PageID 6.

                                                    1
       The Magistrate Judge filed a Report and Recommendations recommending dismissal of

the Petition with prejudice (“Report,” ECF No. 20). Petitioner has now filed Objections (ECF No.

25).

       As required by Fed.R.Civ.P. 72(b)(3), the District Judge has reviewed de novo those

portions of the Report to which specific objection has been made and now rules on those

Objections.

       In his sole Ground for Relief, Murray claimed he received constitutionally ineffective

assistance of trial counsel, alleging several ways in which counsel allegedly performed deficiently.

The Petition asserted that this claim was raised on direct appeal (Petition, ECF No. 1, PageID 7),

but Respondent argued that the only portion of this ground for relief raised on appeal was that

“trial counsel presented an irrelevant and legally impermissible defense.” (Return, ECF No. 6,

PageID 1556). As a result, Respondent asserted the other sub-claims were either unexhausted or

procedurally defaulted[.]” Id. at PageID 1556-57. Petitioner’s Reply asserted (without citation to

the record) that “[t]he issue of ineffective assistance of counsel was raised in both Plaintiff’s direct

appeal and his Motion in Support of Jurisdiction to the Ohio Supreme Court. Therefore, the matter

is exhausted for purpose of habeas review.” (ECF No. 18, PageID 1583).

       On appeal to the Tenth District, Murray’s ineffective assistance of trial counsel assignment

of error reads

                 Appellant's counsel was ineffective in two primary ways. One, she
                 presented an irrelevant and legally impermissible defense despite
                 being warned by the court before-hand that she could not present
                 such a defense. Two, she elicited unnecessary character evidence
                 from defense witnesses knowing that it would open the door for
                 unsavory character evidence about her client.

(Appellant’s Brief, State Court Record, ECF No. 5, PageID 68). Only the first of these two claims

                                                   2
was carried forward to the Supreme Court of Ohio (Memorandum in Support of Jurisdiction, State

Court Record, ECF No. 5, PageID 142).

       Ineffective assistance of trial counsel claim was Murray’s fourth assignment of error on

direct appeal, decided by the Ohio Tenth District Court of Appeals on the merits. State v. Murray,

2017-Ohio-949 (Ohio App. 10th Dist. Mar. 16, 2017). The Report quoted that decision at length

and concluded it was not an objectively unreasonable application of Strickland v. Washington, 466

U.S. 668 (1984), and was therefore entitled to deference under 28 U.S.C. § 2254(d)(1)(Report,

ECF No. 20, PageID 1591-96).

       To the extent the pleaded Supporting Facts for the sole Ground for Relief could be read as

stating additional claims of ineffective assistance of trial counsel not raised on direct appeal, the

Magistrate Judge found they were procedurally defaulted, either by failure to raise them on direct

appeal or by failure to include them in a petition for post-conviction relief under Ohio Revised

Code § 2953.21. Id. at PageID 1596-98.

       Murray objects that his ineffective assistance of trial counsel claim should have been

evaluated by the state courts under United States v. Cronic, 466 U.S. 648, 659 (1984), rather than

under Strickland (Objections, ECF No. 25, PageID 1605-1607.) In addition he claims any

procedural default is excused under Gunner v. Welch, 749 F.3d 511 (6th Cir. 2014), because

“Murray was not advised by his appellate counsel of his right to post-conviction relief under Ohio

Revised Code § 2953.21.” Id. at PageID 1607-08.

       Murray was represented on appeal by attorney Robert Barnhart, a different attorney from

the person who represented him at trial. As noted above, his ineffective assistance of trial counsel

claim was his fourth assignment of error. In that portion of his brief arguing the ineffectiveness

claim, he relied solely on Strickland and on Wiggins v. Smith, 539 U.S. 510 (2003)(Merit Brief of



                                                 3
Appellant, State Court Record, ECF No. 5, PageID 67-68.) There is no mention of Cronic. Murray

did not argue the ineffective assistance of trial counsel assignment of error in his Reply Brief (State

Court Record, ECF No. 5, PageID 112). Nor did Murray rely on Cronic at all in his briefing in

this Court prior to the Objections (See Reply, ECF No. 18, relying entirely on Strickland.)

       A complete denial or absence of counsel at a critical stage of the proceedings is per se

ineffective, without proof of prejudice. Mitchell v. Mason, 257 F.3d 554 (6th Cir., 2001), relying

on United States v. Cronic, 466 U.S. 648 (1984); and Roe v. Flores-Ortega, 528 U.S. 470 (2000).

However, the Supreme Court has been critical of Sixth Circuit extensions of Cronic. Bell v. Cone,

535 U.S. 685 (2002), overturned Sixth Circuit reliance on Cronic where counsel made no closing

penalty-phase argument in a capital case. Absence of counsel during testimony of a government

witness whose testimony is irrelevant under the defendant’s theory of the case is not per se

ineffective assistance of trial counsel under Cronic. Woods v. Donald, 575 U.S. 312 (2015)(GVR),

reversing Donald v. Rapelje, 580 Fed. Appx. 277 (6th Cir. 2014). Murray has cited no Supreme

Court precedent finding a denial of counsel under the Cronic standard when counsel was present

throughout the case.

       To the extent the Magistrate Judge found some of his sub-claims procedurally defaulted,

Murray relies on ineffective assistance of appellate counsel under Gunner v. Welch, supra, to

excuse those defaults. But Gunner does not replace Edwards v. Carpenter, 529 U.S. 446 (2000,

which held ineffective assistance of counsel cannot be presented as cause if it was itself

procedurally defaulted in the state courts, unless one of the standard excuses for that procedural

default exists, to wit, actual innocence or cause and prejudice. Moreover, there is no evidence on

the record that appellate counsel did not advise Murray of his post-conviction rights.




                                                  4
Conclusion



       Having reviewed Murray’s Objections de novo, the Court finds that they are not well-taken

and they are hereby OVERRULED. The Magistrate Judge’s Report is ADOPTED and the Petition

is ordered DISMISSED WITH PREJUDICE. The Clerk shall enter judgment to that effect.

       Because reasonable jurists would not disagree with this conclusion, Petitioner is denied a

certificate of appealability and that the Court certifies to the Sixth Circuit that any appeal would

be objectively frivolous and should not be permitted to proceed in forma pauperis.



Date: February 5, 2020.

                                                             _____s/James L. Graham_____
                                                             James L. Graham
                                                             United States District Judge




                                                 5
